Citation Nr: 0627094	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-00 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of an 
apportionment of disability pension benefits in the 
calculated amount of $21,855.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.  The appellant is his spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the Committee 
on Waivers and Compromises (Committee) that determined the 
appellant had not filed a timely request of a waiver of an 
overpayment.  The Board issued a decision in April 2005 by 
which the appellant's request for a waiver of recovery of an 
overpayment was determined as timely filed and the underlying 
matter of the waiver was remanded for review on the merits; 
this matter is again before the Board for appellate review.


FINDINGS OF FACT

1.  In September 1996 the appellant was awarded apportionment 
benefits, at which time she was informed that the receipt of 
income from any source would affect the payment of her 
benefits.

2.  In February 1997 she was informed that her apportionment 
benefits had been incorrectly calculated, creating an 
overpayment, and she was requested to indicate the amount of 
the family income from all sources.  In May 1997 she was 
informed that her overpayment was incorrectly calculated and 
reminded that if her income changed, she needed to inform VA 
at once.

3.  In May 1997 the appellant was employed by a fast food 
establishment.  She did not report her income to VA.

4.  With respect to the overpayment in the calculated amount 
of $21,855, there was some degree of fault on the part of the 
appellant in creating the overpayment, but the recovery of 
the overpayment would result in undue hardship and defeat the 
purpose of the benefit.


CONCLUSION OF LAW

With respect to the overpayment in the calculated amount of 
$21,855, bad faith, misrepresentation, and fraud are not 
shown and recovery of the overpayment would be against the 
principles of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1995 the veteran was incarcerated in a penal 
institution for a felony conviction.  Apparently, he was 
convicted of the 1982 rape of his then-underage daughter, 
which produced a child.  Thereafter, in accordance with 
38 C.F.R. § 3.665, the veteran's pension benefits were 
terminated.  See April 1996 notification letter.  

Subsequently, the appellant filed a request for an 
apportionment of the veteran's benefits.  The appellant was 
then requested by letter in July 1996 to provide additional 
information, to include the monthly income of each member of 
her household.  She responded that the only income she and 
the veteran's minor child had was the veteran's pension 
benefits.  See August 1996 correspondence.  The apportionment 
was allowed by a September 1996 special apportionment 
decision and the appellant was notified of her entitlement.  
Benefits were paid the appellant in her own right and on 
behalf of the child produced from the veteran's rape of his 
and the appellant's daughter.  The September 1996 
notification letter informed the appellant that payment of 
her apportionment benefits may be affected by the receipt of 
income from any source by the apportionee.  

In February 1997 the appellant was notified that the amount 
of her monthly benefit payments had been incorrectly 
calculated and the payments were to be reduced.  As the 
excessive payments were the consequence of an administrative 
error, recovery of the overpayment was waived.  See February 
1997 administrative decision.

The February 1997 letter included an enclosure the appellant 
was to complete and return that showed the amount of family 
income from all sources.  Soon thereafter, the overpayment 
was re-calculated and the appellant advised of this in May 
1997.  The appellant also was advised her benefits were based 
on her statement that she had no other income and that if her 
income changed, she should notify VA at once.  The RO also 
waived recovery of the re-calculated overpayment amount.

In May 1997 the appellant became employed at a fast food 
establishment but did not inform VA of the change in her 
income.  In May 2000, she was notified that VA had received 
information involving her income, that her benefits were to 
be reduced and terminated, and that she would also owe VA 
some of the money she had already been paid.  In July 2000 
she stopped working and her apportionment benefits were 
resumed.

In June 2000 correspondence the appellant indicated that no 
one ever told she was to report any income to VA and she did 
not understand how she may owe money.  In March 2002 her 
request for a waiver of recovery of her indebtedness was 
denied.  The appellant contends, in substance, that a waiver 
of recovery of the overpayment in question is warranted.  She 
contends that a waiver is warranted based on her ignorance of 
VA regulations requiring that she report her income and that 
she "is not very smart."  

Waiver of recovery of an overpayment or waiver of collection 
of any indebtedness is precluded where any one of the 
following elements is found to exist:  (1) fraud, (2) 
misrepresentation, or, (3) bad faith.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.965(b) (2005).  "Bad faith" 
generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  38 C.F.R. § 1.965(b)(2) 
(2005).

As noted above, the appellant contends she was not aware she 
had to report her income, and cites an ignorance of the 
regulation and lack of education.  However, the Board points 
out that the appellant was notified on several occasions 
through the years that her apportionment award was based on 
total family income, and that she was to report changes in 
her income to VA.  There is no indication the appellant ever 
attempted to inform the RO of her income beginning in 1997.  
However, on those occasions when she affirmatively indicated 
that she had no income, that was true.  As such, the Board 
finds the appellant did not clearly act in bad faith in her 
conduct by not reporting her income to VA.  The record does 
not indicate her actions were undertaken with intent to seek 
an unfair advantage in order to continue to receive VA 
benefits.  Waiver of recovery of the indebtedness is thus not 
precluded by law in accordance with 38 U.S.C.A. § 5302(c) 
(West 2002) and 38 C.F.R. § 1.965(b) (2005).  

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302 West 2002); 38 C.F.R. § 
1.963(a) (2005).  The phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to various elements which are not intended to be 
all-inclusive.  The elements set out in regulations are the 
fault of the debtor where such actions contribute to creation 
of the debt, balancing of faults where VA fault is also 
involved, where collection of the debt would cause the debtor 
undue financial hardship by depriving him of basic 
necessities, where collection would defeat the purpose of the 
VA benefit, where failure to make restitution would result in 
unjust enrichment, and where the reliance on VA benefits 
resulted in relinquishment of a valuable right.  38 C.F.R. § 
1.965(a) (2005).

Here it appears that failure to make restitution would not 
result in unfair gain to the appellant because it does not 
appear that she has accumulated resources during the period 
of receipt of apportionment benefits or that the benefits was 
used to provide for other than the basic necessities of life.  
See February 1997 correspondence.  Indeed, it appears the 
appellant has, or will soon, file for bankruptcy, as 
reflected in a July 2002 document. 

As set forth above, the appellant was informed by letters in 
1996 and 1997 that she needed to inform VA of any income.  
However, the record does not reflect she was ever reminded of 
this requirement subsequent to her employment, and never 
affirmatively indicated she was not in the receipt of income 
when she was employed.  Based on the content of the 
appellant's correspondence in this claim, the Board is 
persuaded that she would have reported her income had she 
been explicitly asked to do so after May 1997, when at age 45 
she began work at a fast food restaurant.  Moreover, the time 
frame in question can only be described as a traumatic period 
for the appellant, when she was caring for a child born from 
the rape of her daughter by her husband.  With her limited 
education and patent lack of sophistication, it is not 
unreasonable for her to have overlooked the cautions 
contained in correspondence from VA regarding receipt of 
income.  Lending further confusion to the situation were the 
mistakes made by VA in calculating her apportionment 
awards/overpayments.

When all the factors are considered as set forth in the above 
analysis, there is an equipoise in the evidence with respect 
to whether or not recovery of the debt in the calculated 
amount of $21,855 would be against equity and good 
conscience.  In resolving doubt in the appellant's behalf, 
recovery of the debt in the calculated amount of $21,855 is 
waived, and this appeal is granted.


ORDER

Waiver of recovery of an overpayment of an apportionment of 
disability pension benefits in the calculated amount of 
$21,855, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


